302 S.E.2d 202 (1983)
STATE of North Carolina
v.
Bland Julius HILL, Jr.
No. 447A82.
Supreme Court of North Carolina.
May 3, 1983.
*203 Atty. Gen. Rufus L. Edmisten by Asst. Atty. Gen. J. Michael Carpenter, Raleigh, for the State.
Appellate Defender Adam Stein by Asst. Appellate Defender Ann B. Peterson, Raleigh, for defendant-appellant.
PER CURIAM.
By his single assignment of error, the defendant appellant contends that the trial court erred in "death qualifying" the jury prior to the guilt phase in the trial of the murder charge against him, which charge was joined for trial with the other charges. The defendant appellant further contends in this regard that "death qualifying" a jury prior to the guilt phase of a capital trial and the procedure set forth in G.S. 15A-2000(a)(2) permitting the same jury to hear both the guilt phase and the sentencing phase of the trial violates the Constitution of the United States and the Constitution of North Carolina. The defendant appellant quite candidly recognizes that this Court has previously decided these issues contrary to the position he takes in his assignment and contentions. State v. Pinch, 306 N.C. 1, 292 S.E.2d 203, cert. denied, ___ U.S. ___, 103 S. Ct. 474, 74 L. Ed. 2d 622 (1982); State v. Williams, 305 N.C. 656, 292 S.E.2d 243, cert. denied, ___ U.S. ___, 103 S. Ct. 474, 74 L. Ed. 2d 622 (1982); State v. Davis, 305 N.C. 400, 290 S.E.2d 574 (1982); State v. Avery, 299 N.C. 126, 261 S.E.2d 803 (1980). Nevertheless, the defendant appellant requests that this Court reexamine its holdings in those cases. Having done so, we determine that the prior decisions of this Court previously referred to are sound and should be viewed as binding precedent controlling on the issues raised by the defendant appellant.
NO ERROR.